Citation Nr: 0723250	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  03-37 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1969.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Indianapolis, 
Indiana (RO).


FINDINGS OF FACT

1.  The veteran's service medical records reflect that he was 
treated for a left ankle injury in February 1968.

2.  The veteran is currently diagnosed with left ankle 
arthritis, and underwent left ankle surgery in June 2003.

3.  The medical evidence of record does not relate the 
veteran's left ankle disorder to his military service.


CONCLUSION OF LAW

A left ankle disorder was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection for a left ankle disorder, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006).  Prior to initial adjudication 
of the veteran's claim, a letter dated in June 2003 satisfied 
the duty to notify provisions; additional letters were sent 
in January 2004, November 2004, January 2005, and March 2007.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  

The veteran's service medical records and VA medical 
treatment records have been obtained; no pertinent private 
medical records were identified.  38 U.S.C.A. § 5103A, 
38 C.F.R. § 3.159.  The veteran was also accorded a VA 
examination in June 2006.  38 C.F.R. § 3.159(c) (4).  There 
is no indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).   

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran's service medical records show that in February 
1968, the veteran reported a sore left ankle.  He was 
diagnosed with left ankle Achilles bursitis, prescribed 
painkillers, and returned to duty.  There are no other 
service medical records showing treatment of a left ankle 
injury or symptomatology, and his November 1969 service 
separation examination notes no evidence of a left foot or 
ankle disorder.  Subsequent to service, the first evidence of 
treatment for a left ankle disorder is in a September 2002 
left ankle x-ray, which found mild degenerative changes, but 
no acute osseous injury.  A September 2002 VA treatment 
record noted a provisional diagnosis to include left foot 
deformity; another VA treatment record the same month noted 
that this deformity was of the left medial ankle.  In June 
2003, the veteran underwent a triple arthrodesis on the left 
foot at the ankle; the postoperative diagnosis was localized 
osteoarthrosis of the ankle and foot.

Although there is evidence of an inservice left ankle injury 
and a current left ankle disorder, the evidence of record 
does not show that the veteran's left ankle disorder is 
related to service.  Initially, the Board notes that the 
record lacks evidence of continuity of symptomatology.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that 
VA did not err in denying service connection when the veteran 
failed to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of the 
claimed condition).  That an injury or disease occurred in 
service is not enough; there must be chronic disability 
resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Here, there is a single notation of a sore left 
ankle one month after service entrance, but no evidence of 
any further treatment during service, or of a chronic 
disorder diagnosed during service or at service separation.  
Further, the first medical evidence of record of 
symptomatology or treatment of this disorder is dated more 
than 30 years after the veteran's service separation; this 
notes a current deformity of the left medial ankle, whereas 
the bursitis noted in February 1968 was of the Achilles 
tendon area.

Additionally, there is no competent medical evidence of 
record linking any back disorder to service or to any 
incident of service.  The veteran's current diagnosis is of 
degenerative joint disease of the left ankle, noted prior to 
his June 2003 surgery.  To that end, on VA examination in 
June 2006, the VA examiner was unable to state that the 
veteran's current left ankle disorder was related to his 
military service or an incident therein, because degenerative 
joint disease often results from trauma to the bone, and 
trauma to the left ankle bone was not documented in the 
service medical records.  Indeed, the February 1968 service 
medical record reflects Achilles bursitis; Dorland's 
Illustrated Medical Dictionary defines bursitis as 
inflammation of the fluid-filled sacs, situated at places in 
the tissues at which friction would otherwise develop, such 
as tendons or joints.  See Dorland's Illustrated Medical 
Dictionary 265 (30th ed. 2003).  There are no other opinions 
of record as to the relationship between the veteran's left 
ankle disorder and his military service.  Accordingly, 
service connection for a left ankle disorder is not 
warranted.

The Board has considered the testimony given by the veteran 
during his June 2004 hearing before the Board, and in his 
written statements of record.  However, it is well 
established that a layperson without medical training, such 
as the veteran, is not qualified to render medical opinions 
regarding the etiology of disorders and disabilities.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a) (1).  

Because the evidence of record does not relate the veteran's 
left ankle disorder to his military service, the 
preponderance of the evidence is against his claim.  As such, 
the benefit of the doubt doctrine is inapplicable, and the 
claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left ankle disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


